Title: From Thomas Jefferson to Robert R. Livingston, 23 February 1799
From: Jefferson, Thomas
To: Livingston, Robert R.



Dear Sir
Philadelphia Feb. 23. 1799

I have recieved with great pleasure your favor on the subject of the Steam engine. tho’ deterred by the complexity of that hitherto known from making myself minutely acquainted with it, yet I am sufficiently acquainted with it to be sensible of the superior simplicity of yours, and it’s superior economy. I particularly thank you for the permission to communicate it to the Philosophical society; and though there will not be another session before I leave town, yet I have taken care, by putting it into the hands of one of the Vicepresidents to-day, to have it presented at the next meeting. I lament the not recieving it a fortnight sooner that it might have been inserted in a volume now closed, and to be published in a few days, before it would be possible for this engraving to be ready. there is one object to which I have often wished a steam-engine could be adapted. you know how desireable it is both in town & country to be able to have large reservoirs of water on the tops of our houses, not only for use (by pipes) in the apartments, but as a resource against fire. this last is most especially a desideratum in the country. we might indeed, have water carried from time to time in buckets to cisterns on the top of the house. but this is troublesome & therefore we never do it. consequently are without resource when a fire happens. could any agent be employed which would be little or no additional expence or trouble except the first purchase, it would be done. every family has such an agent, it’s kitchen fire. it is small indeed, but if it’s small but constant action could be accumulated so as to give a stroke from time to time which might throw even so small a quantity of water from the bottom of a well to the top of the house (say 100. feet) it would furnish more than would waste by evaporation or be used by the family. I know nobody who must better know the value of such a machine than yourself, nor more equal to the invention of it, and especially with your familiarity with the subject. I have imagined that the iron back of the chimney might be a cistern for holding the water which should supply steam, & would be constantly kept in a boiling state by the ordinary fire. I wish the subject may appear as interesting to you as it  does to me. it would then engage your attention, and we might hope this desideratum would be supplied.
A want of confidence in the post office deters me from writing to my friends on subjects of politics. indeed I am tired of writing Jeremiades on that subject. what person who remembers the times & tempers we have seen, could have believed that within so short a period, not only the jealous spirit of liberty which shaped every operation of our revolution, but even the common principles of English whiggism would be scouted, and the tory principles of passive obedience under the new fangled names of confidence & responsebility, become entirely triumphant? that the tories, whom in mercy we did not ‘crumble to dust & ashes’ could so have entwined us in their scorpion tails that we cannot now move hand or foot? but the spell is dissolving. the public mind is recovering from the delirium into which it had been thrown, and we may still believe with security that the great body of the American people must for ages yet be substantially republican. you have heard of the nomination of mr Murray. not being in the secret of this juggle, I am not yet able to say how it is to be played off. respectful & affectionate salutations from Dear Sir
Your sincere friend & servt

 Th: Jefferson

